t c summary opinion united_states tax_court david c choe petitioner v commissioner of internal revenue respondent docket no 6569-07s filed date david c choe pro_se michael k park for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be cited as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure penalty under sec_6662 for petitioner’s tax_year the income_tax deficiency is attributable to respondent’s disallowance of legal and professional expenses depreciation and automobile expenses petitioner claimed in connection with his business activity the issues we consider are whether petitioner has substantiated these expenses and or whether they are ordinary and necessary business_expenses we also consider whether petitioner is liable for the sec_6662 penalty petitioner david c choe resided in california at the time the petition was filed he was employed as a loan officer until sometime in date in march he left that employment and began his own business as a loan consultant in connection with starting this new business petitioner purchased a laptop computer that allowed him to perform his services in various locations on date petitioner purchased a toshiba satellite notebook computer for dollar_figure at the time of purchase petitioner already owned a desktop computer for personal_use on his schedule c profit or loss from business he elected under sec_179 to deduct dollar_figure as an expense for his tax_year sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business respondent questioned the business use of the laptop computer and did not question the sec_179 election petitioner has substantiated the cost of the laptop and its business use has been clearly established accordingly we hold that petitioner is entitled to the dollar_figure deduction for in order to perform services as a loan consultant petitioner acquired access to various professional data bases that assisted him in the conduct of his business activity he also attended educational courses that were intended to maintain and improve his skills in addition he acquired prepaid legal representation at dollar_figure per month in case he was sued by a client for petitioner deducted dollar_figure as professional and prepaid legal expenses respondent disallowed the entire amount for lack of substantiation and because it had not been shown that the claimed deductions were ordinary and necessary business_expenses at trial petitioner provided testimony and documentary_evidence showing that he spent dollar_figure during for professional and prepaid legal expenses petitioner sufficiently explained the business_purpose of these items and we hold that no controversy exists in this case as to the burden_of_proof or the burden of production petitioner bears the burden_of_proof as to all adjustments sec_7491 and respondent met his burden of production with respect to the sec_6662 penalty sec_7491 he is entitled to a dollar_figure deduction for professional and prepaid legal expenses for his tax_year petitioner deducted dollar_figure of expense in connection with his use of an automobile for his consulting business respondent contends that petitioner did not maintain adequate_records so as to be able to claim the transportation_expenses sec_274 provides for a higher standard of substantiation for certain business_expense deductions generally a taxpayer must substantiate expenditures by adequate_records or by sufficient evidence corroborating his own statement sec_1_274-5t temporary income_tax regs fed reg date petitioner fell short of that standard and was able to present testimony but no logs or documentation of his business transportation_expenses therefore we hold that petitioner is not entitled to the dollar_figure deduction for expenses in connection with his use of an automobile during date petitioner’s automobile was totaled and the insurance_company paid him dollar_figure the fair_market_value of the automobile petitioner entered the gross amount received into his turbo tax preparation program because petitioner had claimed business use of the automobile for turbo tax automatically deducted the amount of depreciation allowed_or_allowable and thereby calculated a dollar_figure gain which was automatically reported as income on page one of petitioner’s return during the trial however petitioner testified that he did not use his car for business before and that he had not claimed depreciation_deductions with respect to it the turbo tax treatment of petitioner’s automobile was incorrect and accordingly we hold that petitioner did not have dollar_figure of reportable gain from the insurance_company recovery on his automobile finally we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax under sec_6662 for a taxpayer may be liable for a 20-percent penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to reasonable_cause or good_faith sec_6664 115_tc_43 affd 299_f3d_221 3d cir see also sec_1_6662-3 sec_1 a income_tax regs a substantial_understatement_of_income_tax is an understatement that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 we have held that petitioner is entitled to the deductions for depreciation and professional and legal expenses we have also held that petitioner is not entitled to the claimed automobile expenses but that he should not have reported income from the insurance recovery on the automobile petitioner did not provide any argument or evidence that would have shown that his failure to maintain or produce adequate substantiation under the provisions of sec_274 was not negligent and or was reasonable accordingly to the extent that there is a resulting underpayment attributable to the claimed automobile expenses petitioner is liable for a sec_6662 penalty to reflect the foregoing decision will be entered under rule
